United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Santee, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0019
Issued: January 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 6, 2016 appellant filed a timely appeal from a May 24, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than five percent
permanent impairment of his right lower extremity, for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
follow.
On April 24, 2013 appellant, then a 29-year-old border patrol agent, filed a traumatic
injury claim (Form CA-1) alleging that he sustained injury on April 21, 2013 when his right foot
was caught in a pile of rocks and his right leg twisted as he fell. OWCP accepted sprain of
unspecified sites of his right leg and knee. Appellant stopped work and received disability
compensation on the daily rolls from June 10 to 24, 2013.
The findings of May 2, 2013 magnetic resonance imaging (MRI) scan testing of
appellant’s right ankle showed a low-to-moderate grade partial tear at the level of the fibula tip
with immediate reconstitution distally, partial tear of the peroneus brevis tendon, bone bruise of
the posterior talus, and a low-grade acute sprain of the calcaneofibular ligament with associated
marrow edema involving the posterior talus.
On December 20, 2013 appellant filed a claim for compensation (Form CA-7) claiming a
schedule award due to his accepted work injury.
On February 6, 2014 OWCP advised appellant that he needed to submit an impairment
rating derived in accordance with the standards of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009).
By decision dated February 11, 2015, OWCP denied appellant’s schedule award claim
because he had not submitted medical evidence of an employment-related impairment.
Appellant submitted an October 29, 2013 report in which Dr. Tal S. David, an attending
Board-certified orthopedic surgeon, reported findings of the physical examination he conducted
on that date. Dr. David noted that appellant complained of mild right calf weakness and loss of
right ankle internal rotation. He advised that, upon testing of various ankle motions, appellant
had full right ankle range of motion compared to the opposite side, except that his left ankle
inversion was to 30 degrees and his right ankle inversion was only to 20 degrees. Dr. David
noted that, based on Table 16-2 (Foot and Ankle Regional Grid) beginning on page 501 of the
sixth edition of the A.M.A., Guides, appellant’s moderate motion deficit on right ankle inversion
and “mild weakness of both the inversion and posterior tibial tendon” meant that he had 12
percent permanent impairment of his right lower extremity. He indicated that, at the time of the
October 29, 2013 examination, appellant had reached maximum medical improvement.
On April 15, 2015 Dr. Leonard A. Simpson, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser, discussed his review of the medical evidence of record, including
Dr. David’s October 29, 2013 report. He noted that, under Table 16-2 (Foot and Ankle Regional
Grid) of the sixth edition of the A.M.A., Guides, appellant had a right ankle strain with mild
motion deficit, which placed him under class 1 for a diagnosis-based rating (five percent default
2

Docket No. 15-1630 (issued October 23, 2015).

2

rating). Dr. Simpson indicated that the records documented some loss of subtalar inversion,
which would be considered “mild” under Table 16-20 on page 549. He assigned a grade
modifier for Functional History (GMFH) of 1 and a grade modifier for Clinical Studies (GMCS)
of 1 (confirmed peroneus brevis partial tear). Dr. Simpson found that the grade modifier for
Physical Examination (GMPE) was nonapplicable because the documented loss of motion was
utilized for placement of appellant’s condition under a class 1 diagnosis-based
rating. Application of the net adjustment formula resulted in no adjustment from the default
value of five percent and therefore appellant had a total permanent impairment of his right lower
extremity of five percent.3 Dr. Simpson indicated that the date of maximum medical
improvement would correspond to Dr. David’s October 29, 2013 examination and noted, “This
reviewer would recommend 5 percent right lower extremity impairment and challenge the higher
rating calculated at 12 percent, which is not supported by the data documented.”
In a May 4, 2015 decision, OWCP vacated its February 11, 2015 decision, noting that
appellant’s submission of the October 29, 2013 report of Dr. David was sufficient to require this
action. It indicated that a schedule award decision was attached. In another decision also dated
May 4, 2015, OWCP granted appellant a schedule award for five percent permanent impairment
of his right leg. The award ran for 14.4 weeks from October 29, 2013 to February 6, 2014 and
was based on Dr. Simpson’s impairment rating derived from the examination findings of
Dr. David. Appellant appealed to the Board.
By decision dated October 23, 2015, the Board set aside OWCP’s May 4, 2015 decision
due to its finding that there was a conflict in the medical opinion evidence regarding the
permanent impairment of appellant’s right lower extremity between Dr. David, the attending
physician, and Dr. Simpson, OWCP’s medical adviser. In order to resolve the conflict in the
medical opinion evidence, the Board remanded the case to OWCP for referral of appellant to an
impartial medical specialist for an examination and evaluation of the permanent impairment of
his right lower extremity. The Board directed OWCP to issue a de novo decision regarding his
entitlement to schedule award compensation after carrying out this development.
On remand OWCP referred appellant to Dr. Harry R. Boffman, Jr., a Board-certified
orthopedic surgeon, for an impartial medical examination and opinion on the extent of the
permanent impairment of his right lower extremity under the standards of the sixth edition of the
A.M.A., Guides.
In a March 4, 2016 report, Dr. Boffman recounted appellant’s factual and medical
history, including the results of diagnostic testing, and detailed findings of the physical
examination he performed on March 3, 2016. He noted that appellant had a chief complaint of
mild, intermittent pain, and mild weakness in his right calf. Dr. Boffman indicated that
examination of the right calf revealed tenderness to deep palpation at the medial
musculotendinous junction of the gastrocsoleus group. The sensory examination of the lower
extremities was normal, but appellant exhibited some weakness after repeated heel lift in the
right posterior calf. Dr. Boffman provided range of motion findings for the knees and ankles and
noted that, with respect to ankle motion, there was mild restriction of subtalar motion on the right
3

See infra note 11.

3

as compared to the left. He diagnosed intact Achilles tendon with edema in the Kager’s fat pad
compatible with paratendonitis, low-to-mild grade partial tearing of the peroneus brevis tendon
at the level of the fibular tip, low grade acute sprain of the calcaneal fibular ligament with
associated marrow edema involving the distal fibular tip, and bone bruise over the posterior
talus. Dr. Boffman indicated that, using Table 16-2 (Foot and Ankle Regional Grid) on page 501
of the sixth edition of the A.M.A., Guides, appellant’s right lower extremity condition should be
considered under the diagnosis-based category relating to a strain, tendinitis, or history of a
partially ruptured peroneus brevis tendon. He noted that appellant’s condition would fall under
class 1 on Table 16-2, due to motion deficits, with a default value of five percent permanent
impairment of the right lower extremity.4 With respect to grade modifiers, Dr. Boffman
referenced Table 16.6, Table 16.7, and Table 16-8 on pages 516 through 520 and indicated that
appellant had a GMFH of 1 due to a moderate problem, a GMPE of 1 due to a mild problem, and
a GMCS of 2 due to a moderate problem (partial tear of the peroneus tendon). He advised that
application of the net adjustment formula yielded the result of +1 and meant that there was
movement one space to the right of the default value of five percent permanent impairment on
Table 16-2, i.e., to the value of six percent permanent impairment. Dr. Boffman determined that
appellant had total permanent impairment of his right lower extremity of six percent.
In a report dated May 16, 2016, Dr. Jovito Estaris, a Board-certified occupational
medicine physician and OWCP medical adviser, reviewed the March 4, 2016 report of
Dr. Boffman and summarized some of the findings of the report. He indicated that, using Table
16-2 on page 501 of the sixth edition of the A.M.A., Guides, appellant’s right lower extremity
condition should be considered under the diagnosis-based category relating to a strain, tendinitis,
or history of a partially ruptured peroneus brevis tendon. Dr. Estaris found that appellant’s
condition would fall under class 1, due to motion deficits, with a default value of five percent
permanent impairment of the right lower extremity. He indicated that, with respect to grade
modifiers, appellant had a GMFH of 1 due to intermittent pain, and a GMPE of 1 due to a mild
deficit of range of motion. Dr. Estaris determined that GMCS would not be used in the net
adjustment formula because the MRI scan showing a partially ruptured right peroneus brevis
tendon was used to determine the diagnosis-based class. He advised that application of the net
adjustment formula yielded the result of zero and meant that there was no movement from the
default value of five percent permanent impairment on Table 16-2. Dr. Estaris concluded that
appellant had five percent permanent impairment of his right lower extremity.
By decision dated May 24, 2016, OWCP determined that appellant had no more than five
percent permanent impairment of his right lower extremity, for which he received a schedule
award.5 Its determination was based on the impairment rating calculated by Dr. Estaris,
OWCP’s medical adviser, after reviewing the examination findings of Dr. Boffman. OWCP
4

Dr. Boffman noted that “range of motion was used for Class Assignment and cannot be used again for Range of
Motion Impairment.”
5

The wording of OWCP’s May 24, 2016 decision suggests that it was granting appellant a new schedule award
for five percent permanent impairment of his right lower extremity, but appellant has only received schedule award
compensation for five percent permanent impairment of his right lower extremity through the May 4, 2015 schedule
award decision. Appellant received monies from that schedule award covering the period October 29, 2013 to
February 6, 2014.

4

noted that the weight of the medical evidence regarding appellant’s permanent impairment rested
with the opinion of Dr. Estaris.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulation7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.9
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. For evaluation of the claimed impairment in this case, reference is made to
Table 16-2 (Foot and Ankle Regional Grid) beginning on page 501.10 After the class of diagnosis
is determined from the Foot and Ankle Regional Grid (including identification of a default grade
value), the net adjustment formula is applied using the GMFH, GMPE, and GMCS. The Net
Adjustment Formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”12 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.13 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6 (January 2010); id. Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (January 2010).
9

Id. at Chapter 2.808.5a (February 2013); see also id. at Chapter 3.700, Exhibit 1 (January 2010).

10

See A.M.A., Guides 501-08 (6th ed. 2009).

11

Id. at 515-21.

12

5 U.S.C. § 8123(a).

13

William C. Bush, 40 ECAB 1064, 1975 (1989).

5

conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.14
OWCP procedures provide that, if a case has been referred for a referee evaluation to
resolve the issue of permanent impairment, it is appropriate for OWCP’s medical adviser to
review the calculations to ensure the referee physician appropriately used the A.M.A., Guides. It
procedures further note that the Board has held that, while an OWCP medical adviser may
review the opinion of a referee specialist in a schedule award case, the resolution of the conflict
is the specialist’s responsibility. OWCP’s medical adviser cannot resolve a conflict in medical
opinion. If necessary, clarification to the referee examiner may be needed.15
ANALYSIS
OWCP accepted that on April 21, 2013 appellant sustained a sprain of unspecified sites
of his right leg and knee and, on December 20, 2013, he filed a Form CA-7 claiming a schedule
award due to his accepted work injury. In a decision dated May 4, 2015, it granted him a
schedule award for five percent permanent impairment of his right leg. By decision dated
October 23, 2015, the Board found that there was a conflict in the medical opinion evidence
regarding the permanent impairment of appellant’s right lower extremity between Dr. David, an
attending physician, and Dr. Simpson, an OWCP medical adviser. It remanded the case to
OWCP for referral of appellant to an impartial medical specialist for an examination and
evaluation of the permanent impairment of his right lower extremity. On remand appellant was
referred to Dr. Boffman for this purpose. By decision dated May 24, 2016, OWCP found that
appellant had no more than five percent permanent impairment of his right lower extremity. The
determination was based on the impairment rating calculated by Dr. Estaris, an OWCP medical
adviser, after reviewing the examination findings of Dr. Boffman.
The Board finds that the case is not in posture for decision regarding whether appellant
has more than five percent permanent impairment of his right lower extremity.
Appellant was properly referred to Dr. Boffman due to a conflict in the medical opinion
evidence regarding the permanent impairment of his right lower extremity, as noted by the Board
in its October 23, 2015 decision.16 In a March 4, 2016 report, Dr. Boffman determined that
appellant had total permanent impairment of his right lower extremity of six percent. He
indicated that, using Table 16-2 (Foot and Ankle Regional Grid) on page 501 of the sixth edition
of the A.M.A., Guides, appellant’s right lower extremity condition should be considered under
the diagnosis-based category relating to a strain, tendinitis, or history of a partially ruptured
peroneus brevis tendon. Dr. Boffman noted that appellant’s condition would fall under class 1
under Table 16-2, due to motion deficits, with a default value of five percent permanent
impairment of the right lower extremity. With respect to grade modifiers, he referenced Table
16.6, Table 16.7, and Table 16-8 on pages 516 through 520 and indicated that appellant had a
14

R.S., Docket No. 08-1158 (issued January 29, 2009).

15

Supra note 2 at Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.8k
(September 2010); Richard R. Lemay, 56 ECAB 341 (2005).
16

See supra notes 12 and 13.

6

GMFH of 1 due to a moderate problem, a GMPE of 1 due to a mild problem, and a GMCS of 2
due to a moderate problem (partial tear of the peroneus tendon). Dr. Boffman advised that
application of the net adjustment formula yielded the result of +1 and meant that there was
movement one space to the right of the default value of five percent permanent impairment on
Table 16-2, i.e., to the value of six percent permanent impairment.
Instead of evaluating whether the report of Dr. Boffman, the impartial medical specialist,
constituted the special weight of the medical evidence with respect to permanent impairment,
OWCP decided that the weight of the medical evidence rested with the May 14, 2016 report of
Dr. Estaris, which contained an opinion that appellant had five percent permanent impairment of
his right lower extremity. The difference between the impairment rating of Dr. Boffman and the
impairment rating of Dr. Estaris was due to differing evaluations of the grade modifiers,
particularly with regard to the GMCS. However, OWCP procedures and Board precedent
provide that, while an OWCP medical adviser may review the opinion of a referee specialist in a
schedule award case, the resolution of the conflict is the specialist’s responsibility and OWCP’s
medical adviser cannot resolve a conflict in medical opinion.17
In a situation where OWCP secures an opinion from an impartial medical examiner for
the purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental
report from the examiner for the purpose of correcting the defect in the original opinion.18
Therefore, the case shall be remanded to OWCP to provide Dr. Boffman an opportunity to
provide clarification of his opinion that appellant has six percent permanent impairment of his
right lower extremity under the standards of the sixth edition of the A.M.A., Guides.
Dr. Boffman should explain each step of the impairment rating process, including providing
rationale for his choice of grade modifiers, and application of the net adjustment formula.19
After carrying out such development, OWCP shall issue a de novo decision regarding appellant’s
entitlement to schedule award compensation.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
has more than five percent permanent impairment of his right lower extremity, for which he
received a schedule award.

17

See supra note 15.

18

Nancy Lackner (Jack D. Lackner), 40 ECAB 238 (1988). See also id.

19

See supra note 11.

7

ORDER
IT IS HEREBY ORDERED THAT the May 24, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: January 11, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

